94 F.3d 648
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.INSTANT WEB, INC.;  Victory Envelope, Inc., Appellants,v.U.S. CONCORD, INC., Appellee.
No. 95-3255.
United States Court of Appeals, Eighth Circuit.
Submitted June 13, 1996.Filed Aug. 15, 1996.

1
Before BOWMAN and HEANEY, Circuit Judges, and BOGUE,* District Judge.

PER CURIAM

2
This case involves a claim by plaintiffs Instant Web, Inc. and Victory Envelope, Inc. that they were overcharged when they prepaid certain loans made to them by defendant U.S. Concord, Inc. The District Court1 granted summary judgment in favor of defendant.  Plaintiffs appeal.  Having considered the issues that plaintiffs have raised in this appeal, we conclude that the decision of the District Court was correct.  No error of law appears, and an opinion by this Court would lack precedential value.  Accordingly, we affirm the judgment of the District Court without further discussion.


3
AFFIRMED. See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, United States District Judge for the District of South Dakota, sitting by designation


1
 The Honorable Donald D. Alsop, United States District Judge for the District of Minnesota